DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	Applicant elected, without traverse, Group I in the reply filed on 10/31/2007, drawn to compounds of the general formula in claim 1, e.g. indazoles, and compositions thereof, embraced by claims 1-11 and 13. Applicant also elected the following species:

    PNG
    media_image1.png
    141
    168
    media_image1.png
    Greyscale
and indicated claims 1, 2, 11 and 13 read on said species. 
In summary, claims 11-25 are pending and claims 11, 13, 16 and 17 are under examination. Claims 16-25 are new claims. Claims 18-25 are withdrawn based on the species election. Claims 12, 14 and 15 are withdrawn based on the restriction requirement. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in 

	
Claim Objections
The objection of claims 1 and 2 because said claims are not written in proper Markush alternative language, is withdrawn based on the amendments. 
Claim 16 is objected to because the term “and” or “or” is required between the variables “Z1, Z5”, see page 30, line 9. Appropriate correction is required.

Claim Rejections
Claims 11, 13 and 16 are rejected as each directed to an improper Markush group. These Markush claims are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species. In re Harnisch, 206 USPQ 300 (CCPA 1980). A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. The species of the present claims do not share a ‘‘single structural similarity. Therefore, a rejection on the basis that the claims contain an ‘‘improper Markush grouping’’ is appropriate. The rejection of the claims will be maintained on the basis that the claims contain an ‘‘improper Markush grouping’’ until the claims are amended to include only species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use. 
i.e., an election of species). The prior art search did not find the elected species in the prior art, and the search has been extended to those additional species that fall within the scope of a permissible Markush claim. In other words, the search has been extended to the species that share a single structural similarity and a common use. Proper Markush claims will be examined for patentability over the prior art with respect to the elected species or group of indistinct species, as well as the species that share a single structural similarity and a common use with the elected species or group of indistinct species (i.e., the species that would fall within the scope of a proper Markush claim). Federal Register, Vol. 76, No. 27, 02-09-2011, page 7166.
	Claims 11, 13 and 16, directed to the nonelected species, are withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species. To overcome the rejection, Applicant may limit claim 1 to formula (I). 
	Applicant states that R1, R2 and R3 have been amended to further define a single Markush group. This is not persuasive. The Markush group is not determined by the substituents on the core. Claim 16 has many different bicyclic cores, i.e. formulas (I-IV and VI-X) which do not share a ‘‘single structural similarity” and therefore, form different Markush groupings. Thus, the rejection is maintained.  
Claim Rejections - 35 USC § 112
The rejection of claims 1, 2 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase, “may comprise” a combination of” is withdrawn based on the amendments. 
 claim 2 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the definition of R3, the “halogen”, is withdrawn based on the amendments.
The rejection of claim 2 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the definition of R3, in the following phrases: 

    PNG
    media_image2.png
    66
    206
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    161
    591
    media_image3.png
    Greyscale
, is withdrawn based on the amendments.
The rejection of claim 2 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the definition of R3, the “C1-C3 alkyl” is withdrawn based on the amendments.
The rejection of claims 1, 2, 11 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a stereoisomer, 55pharmaceutically acceptable salt or pharmaceutically acceptable solvate thereof of a compound of the general formula in claim 1, does not reasonably provide enablement for prodrugs, is withdrawn based on the amendments. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The rejection of claims 1, 2 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Schindler et al. (US 6162819) is withdrawn based on the amendments.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AURORA FINE CHEMICALS (Registry # 2126984-49-2, available in STN September 13, 2017).
The reference teaches the following species:

    PNG
    media_image4.png
    189
    868
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    370
    316
    media_image5.png
    Greyscale
  . On page 62 of the present specification, heterocyclic groups can be substituted by an alkyl group. Applicant cited this compound by registry number on an IDS. Therefore, said claims are anticipated by AURORA FINE CHEMICALS. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claims 11, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (WO 2019206203, CN 2018-10391658 (filing date of April 27, 2018)).
The reference teaches the following species:

    PNG
    media_image6.png
    62
    622
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    280
    500
    media_image7.png
    Greyscale
  , see page 12, compound 6. Applicant cited this compound by registry number on an IDS. Therefore, said claims are anticipated by Wang et al.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 13, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schindler et al. (US 6162819).
The present application claims compounds of formula (I), wherein X=O, m= 1, Y= C, R1= methyl substituted with phenyl, R2= 2,5-subsituted furanyl, R3= NH-phenyl and n=0.
The reference teaches compounds of formula (I), wherein X=O, m= 1, Y= C, R1= methyl substituted with phenyl, R2= 2,4-subsituted furanyl, R3= NH-phenyl and n=0:

    PNG
    media_image8.png
    50
    685
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    292
    301
    media_image9.png
    Greyscale
  , see column 28, Example 21. On page 62 of the present specification, alkyl groups can be substituted by a phenyl group.  The compositions are taught in column 36, claim 7. 
The only difference between the claimed compounds and the cited compounds is the substitution of the furanyl ring, the 4-position versus Applicant’s 5-position. These compounds are positional isomers and are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 	
Therefore, said claims are anticipated by Schindler et al. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624